DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2022 has been entered.
 
2.	Claims 16-18 were added. Claims 1-4, 10-18 are now pending in the application. 


Election/Restrictions
3.	Newly submitted claim 18 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the new method claim 18 for delivering a perceiving cooling sensation in the air is different than the invention originally claimed because the originally claimed method (in claim 10) includes particular perfume ingredients and UV absorbers/solvents not required by the new claim 18. Also, the new claim 18 requires that the isopulegol act by stimulating the receptors of the trigeminal nerve which is not a requirement of the originally elected method claim 10. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 18 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Claim Objections
4.	Claim 1 is objected to because of the following informalities:  the word “stabilizer” is spelled two different ways, as “stabilizer” and “stabiliser”. It is suggested that the “stabiliser” be amended to “stabilizer”.  Appropriate correction is required.
	Some of the perfume ingredients are referred to as “esters of araliphatic alcohols in C4-C18 and aliphatic carboxylic acids in C4-C18 “, “nitrogen-containing aromatic compounds in C4-C18
heterocyclic compounds in C4-C12;” and “lactones in C4-C18 “. It is suggested that the word “in” be removed and the language be amended to: “C4-C18 esters of araliphatic alcohols” in order to be consistent with the format used in the rest of the claim.

Claim Analysis
5.	Summary of Claim 1:
A household product comprising a fragrance composition, wherein the fragrance composition consists of: 

-from about 0.2 to less than 10% by weight of isopulegol, based on the total weight of the fragrance composition,

-a perfume ingredient selected from the group consisting of C8-C18 hydrocarbons; C2-C18 aliphatic alcohols; C2-C18 aliphatic aldehydes and their acetals; C3-C18 aliphatic ketones and oximes thereof, C2-C18 aliphatic sulphur-containing compounds; C2-C18 aliphatic nitrile- containing compounds; C2-C18 aliphatic carboxylic acids and esters thereof, C4-C18 acyclic terpene alcohols; C4-C18 acyclic terpene aldehydes and ketones; C4-C18 cyclic terpene alcohols; C4-C18 cyclic terpene aldehydes and ketones, C4-C18 cyclic alcohols, C4-C18 cycloaliphatic alcohols; C4-C18 cyclic and cycloaliphatic ethers; C4-C18 cyclic ketones; C4-C18 cycloaliphatic aldehydes; C4-C18 cycloaliphatic ketones, esters of cyclic alcohols in C4-C18; esters of cycloaliphatic carboxylic acids in C4-C18; C4-C18 aromatic hydrocarbons; C4-C18 araliphatic alcohols; esters of araliphatic alcohols in C4-C18 and aliphatic carboxylic acids in C4-C18; C2-18 araliphatic ethers; C4-C18 aromatic and araliphatic aldehydes; C4-C18 aromatic and araliphatic ketones; nitrogen-containing aromatic compounds in C4-C18; phenols, phenyl ethers and phenyl esters; heterocyclic compounds in C4-C12; lactones in C4-C18; C4-C18 aromatic and araliphatic carboxylic acids and esters thereof selected from the group consisting of phenylacetic acid, methyl benzoate, ethyl benzoate, hexyl benzoate, benzyl benzoate, methyl phenylacetate, ethyl phenylacetate, geranyl phenylacetate, phenylethyl phenylacetate, methyl cinnamate, ethyl cinnamate, benzyl cinnamate, phenylethyl cinnamate, cinnamyl cinnamate, allyl phenoxyacetate, methyl 2,4-dihydroxy-3,6-dimethylbenzoate, ethyl 3 -phenylglycidate, ethyl 3-methyl-3- phenylglycidate; and mixture thereof,

- one or more support materials selected from solvents or UV stabilizers, wherein the solvent is selected from the group consisting of hydrocarbons; ethers; benzyl benzoate; isopropyl myristate; dialkyl adipates; dialkyl succinates; dialkyl glutarates; citrate esters; soybean methyl ester; diethyl phthalate; diethylene glycol monoethyl ether; 3-methoxy-3-methyl-1-butanol; dipropylene glycol; and isopropylidene glycerol; and wherein the UV stabilisers is selected from the group consisting of butyl methoxy dibenzoyl methane; bis ethylhexyloxyphenolmethoxyphenyl triazine; [bis(2,4-dihydroxyphenyl)-methanone], octyl methoxycinnamate and benzophenone 3, and

 - optionally one or more cooling agents selected from the group consisting of: menthol (CAS 89-78-1), menthone (CAS 14073-97-3), menthyl acetate (CAS 79-20-9), menthyl lactate (CAS 547-64-8), camphor (CAS 76-22-2), 1,4-cineole (CAS 470-82-6), p-menthane-3,8-diol (CAS 42822-86-6), menthoxypropanediol (CAS 87061-04-9), menthone glycerin acetal (CAS 63187-91-7), 2-isopropyl-5-methylcyclohexyl-3-hydroxybutanoate (CAS 108766-16-1), N-ethyl- 5-methyl-2-(1 -methylethyl)cyclohexanecarboxamide (CAS 39711-79-0), N,2,3-trimethyl-2- propan-2-ylbutanamide (CAS 51115-67-4), (3 S,3aR,3bR,4S,7R,7aR)-3,7-dimethyl-4-(propan-2- yl)octahydro-1H-cyclopenta[1,3]cyclopropa[1,2]benzen-3-ol (CAS 23445-02-5), spearmint oil (CAS 8008-79-5) and peppermint oil (CAS 8006-90-4).

 
Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1, 2, 4, 10-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US PG Pub 2008/0112901 as listed on the IDS dated 4/5/2021).
Regarding claims 1 and 2, Ishida et al. teach a cool feeling composition, consisting of menthol (thereby reading on the cooling agent), isopulegol and 2-hydroxyethyl salicylate (Claim 14), wherein the cool feeling composition is a fragrance composition (Abstract, [0023]), wherein the fragrant material for use in the invention are not limited in kind and include those usually employed in various products, such as preparations for external application, e.g., cleansers for human body, clothes, and hard surfaces [0042] thereby reading on the household product as required by the instant claim, wherein the fragrance substance is a ketone, aldehyde, ester, alcohol, ether, among others [0041] thereby reading on the perfume ingredient as required by the instant claim, wherein the isopulegol is present in the composition in an amount of from 0.001 to 20% by weight (claim 14) and wherein in a preferred embodiment the amount of isopulegol is 2 wt% (Table 1) thereby reading on the claimed range of from about 0.2 to less than 10% by weight as required by the instant claim 1 and the claimed range of from about 0.2 to about 5% by weight as required by instant claim 2. Ishida et al. teach the 2-hydroxyethyl salicylate is a UV absorber [0029] and further teach other UV absorbers including octyl methoxycinnamate and benzophenones [0068].
Because of the inclusion of 2-hydroxyethyl salicylate, Ishida et al. do not particularly teach the household product comprising a fragrance composition, wherein the fragrance composition consists only of isopulegol, perfume ingredient, UV stabilizer and cooling agent. 
However, Ishida et al. teach the 2-hydroxyethyl salicylate is a UV absorber [0029] and further teach other UV absorbers including octyl methoxycinnamate and benzophenones [0068]. As such, Ishida et al. teach the 2-hydroxyethyl salicylate as a functional equivalent to the other UV absorbers such as   octyl methoxycinnamate and benzophenones [0068]. Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). Therefore, it would have been obvious to one of ordinary skill in the art to use the octyl methoxycinnamate and benzophenones instead of the 2-hydroxyethyl salicylate as the UV absorber in the fragrance composition of Ishida et al., thereby arriving at the claimed invention.
	
	Regarding claim 4, Ishida et al. teach the composition further comprises menthol (claim 14), cineole, camphor, methone, menthyl lactate, among others [0004], [0014] and further teaches the cooling ingredients in an amount of from 0.001 to 20% by weight (claim 14) thereby reading on the claimed range. 
	Regarding claim 10, Ishida et al. teach a method for delivering the cooling composition which includes products such as household cleansers [0042] thereby reading on the isopulegol not coming into direct contact with skin as required by the instant claim. 
	Regarding claim 11, Ishida et al. teach the isopulegol is present in the composition in an amount of from 0.001 to 20% by weight (claim 14) and wherein in a preferred embodiment the amount of isopulegol is 2 wt% (Table 1) thereby reading on the claimed range of from about 0.2 to less than 5% by weight as required by instant claim 11.
Regarding claim 13, Ishida et al. teach the composition further comprises menthol (claim 14), cineole, camphor, methone, menthyl lactate, among others [0004], [0014] and further teaches the cooling ingredients in an amount of from 0.001 to 20% by weight (claim 14) thereby reading on the claimed range.
	Regarding claim 14, Ishida et al. teach a deodorant spray (Example 18) comprising the composition thereby reading on the air freshener dispenser device as required by the instant claim. 
	Regarding claims 15-17, Ishida et al. teach a hard surface cleaner comprising the composition [0042] thereby reading on a floor cleaner, a kitchen or bathroom surface cleaner, and a toilet rim or toilet cistern block as required by the instant claims.

9.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US PG Pub 2008/0112901 as listed on the IDS dated 4/5/2021) in view of Yamamoto (US Patent 5,773,410 as listed on the IDS dated 4/5/2021).
	Regarding claims 3 and 12, Ishida et al. teach the product of claim 1 and the method of claim 10 as set forth above and incorporated herein by reference.
	Ishida et al. do not teach the isopulegol is (-)-isopulegol.
	Yamamoto teaches a (-)-n-isopulegol composition wherein the composition is in the form of a cologne (Example 4, Table 2). Yamamoto offers the motivation of using the (-)-n-isopulegol in a composition due to its ability to give a feeling of freshness, crispness, and coolness to a perfume composition (Abstract). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the (-)-n-isopulegol in the product of Ishida et al., thereby arriving at the claimed invention.

10.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Patent 5,773,410 as listed on the IDS dated 4/5/2021).
Regarding claims 1 and 3, Yamamoto teaches a (-)-n-isopulegol composition wherein in a preferred embodiment the isopulegol is in an amount of 10 wt% (100/1000 x 100 = 10 wt%; Example 4, Table 2), and wherein the preferred embodiment is a cologne, wherein the cologne reads on a household product as required by the instant claim. In a preferred embodiment, Yamamoto teaches isopulegol together with various solvents, including tetrahydrofuran which reads on the ether solvent of the instant claim (Table1), wherein in another embodiment the isopulegol is mixed with perfume ingredients such as bergamot oil, lime oil and lemon oil thereby reading on the terpene aldehydes and ketone perfume ingredient of the instant claim (Table 2). 
Yamamoto does not particularly teach the isopulegol together with the perfume ingredients and the claimed solvents together in one embodiment.
However, Yamamoto teaches perfume ingredients together with isopulegol and a solvent with “sufficient specificity” that one of ordinary skill in the art would arrive at the claimed combination.  Moreover, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” perfume ingredients together with isopulegol and a solvent as the teaching represents a finite number of identified, predictable combinations.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
	Regarding claim 2, Yamamoto teaches teach the product of claim 1 as set forth above and incorporated herein by reference. Yamamoto teaches the isopulegol is present in an amount of from 3 to 20% by weight (claim 2).
Yamamoto and the claims differ in that Yamamoto does not teach the exact same amount for the isopulegol as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the amount taught by Yamamoto (3 to 20% by weight) overlaps the instantly claimed range (about 0.2 to about 5% by weight) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05.


11.	Claims 4, 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Patent 5,773,410 as listed on the IDS dated 4/5/2021) in view of Ishida et al. (US PG Pub 2008/0112901 as listed on the IDS dated 4/5/2021).
Regarding claim 4, Yamamoto teaches the household product of claim 1 as set forth above and incorporated herein by reference.
Yamamoto does not teach the fragrance composition further comprising the cooling agents as required by the instant claim.
	Ishida et al. teach a cool feeling composition, comprising isopulegol (Claim 14), wherein the cool feeling composition is a fragrance composition (Abstract), wherein the cool feeling composition is a food, drink, cosmetic, toiletry product or bath agent (claim 14), wherein  the composition further comprises menthol (claim 14), cineole, camphor, methone, menthyl lactate, among others [0004], [0014] and further teaches the cooling ingredients in an amount of from 0.001 to 20% by weight (claim 14) thereby reading on the claimed range. Ishida et al. offer the motivation of using isopulegol in addition to the other ingredients due to their ability to improve the strength and persistency of the cool feeling effect (Abstract). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the isopulegol of Yamamoto in addition to the cooling ingredients in the amounts disclosed by Ishida et al., thereby arriving at the claimed invention.
Regarding claims 10 and 12, Yamamoto teach a method for using isopulegol as “deep cooling” (Abstract), wherein Yamamoto teaches a (-)-n-isopulegol composition wherein in a preferred embodiment the isopulegol is in an amount of 10 wt% (100/1000 x 100 = 10 wt%; Example 4, Table 2), and wherein the preferred embodiment is a cologne, wherein the cologne reads on a household product as required by the instant claim. In a preferred embodiment, Yamamoto teaches isopulegol together with various solvents, including tetrahydrofuran which reads on the ether solvent of the instant claim (Table1), wherein in another embodiment the isopulegol is mixed with perfume ingredients such as bergamot oil, lime oil and lemon oil thereby reading on the terpene aldehydes and ketone perfume ingredient of the instant claim (Table 2). 
	Yamamoto does not particularly teach the household product does not come into direct contact with the skin.
Ishida et al. teach a cool feeling composition, comprising isopulegol (Claim 14), wherein the cool feeling composition is a fragrance composition (Abstract), wherein the fragrant material for use in the invention are not limited in kind and include those usually employed in various products, such as preparations for external application, e.g., cleansers for human body, clothes, and hard surfaces [0042], wherein the cleansers for clothes and hard surfaces do not come in direct contact with skin as required by the instant claim,  thereby reading on the household product as required by the instant claim. Ishida et al. offer the motivation of using the isopulegol in the household products due to its ability to enhance fragrance properties and to impart a high effect to the products containing the fragrance compositions [0034] and to provide these products with a cool feeling effect (Abstract). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the isopulegol of Yamamoto in a household product that does not come directly into contact with skin as disclosed by Ishida et al., thereby arriving at the claimed invention.
Regarding claim 11, Yamamoto teaches teach the method of claim 10 as set forth above and incorporated herein by reference. Yamamoto teaches the isopulegol is present in an amount of from 3 to 20% by weight (claim 2).
Yamamoto and the claims differ in that Yamamoto does not teach the exact same amount for the isopulegol as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the amount taught by Yamamoto (3 to 20% by weight) overlaps the instantly claimed range (about 0.2 to about 5% by weight) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05.
Regarding claim 13, Yamamoto teaches the method of claim 10 as set forth above and incorporated herein by reference.
Yamamoto does not teach the fragrance composition further comprising the cooling agents as required by the instant claim.
	Ishida et al. teach a cool feeling composition, comprising isopulegol (Claim 14), wherein the cool feeling composition is a fragrance composition (Abstract), wherein the cool feeling composition is a food, drink, cosmetic, toiletry product or bath agent (claim 14), wherein  the composition further comprises menthol (claim 14), cineole, camphor, methone, menthyl lactate, among others [0004], [0014] and further teaches the cooling ingredients in an amount of from 0.001 to 20% by weight (claim 14) thereby reading on the claimed range. Ishida et al. offer the motivation of using isopulegol in addition to the other ingredients due to their ability to improve the strength and persistency of the cool feeling effect (Abstract). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the isopulegol of Yamamoto in addition to the cooling ingredients in the amounts disclosed by Ishida et al., thereby arriving at the claimed invention.
Regarding claims 14-17, Yamamoto teaches the method of claim 10 as set forth above and incorporated herein by reference.
Yamamoto does not particularly teach the household products required by the instant claim. 
Ishida et al. teach a cool feeling composition, comprising isopulegol (Claim 14), wherein the cool feeling composition is a fragrance composition (Abstract), wherein the fragrant material for use in the invention are not limited in kind and include those usually employed in various products, such as preparations for external application, e.g., cleansers for human body, clothes, and hard surfaces [0042], wherein the cleansers for hard surfaces reads on the toilet rim block or toilet cistern block, the kitchen surface cleaner, floor cleaner and carpet cleaner as required by the instant claims. Ishida et al. teach a use and a method for delivering the cooling composition which includes spraying the composition (Example 18) thereby reading on the air freshener dispenser device as required by the instant claim 14. Ishida et al. offer the motivation of using the isopulegol in the household products due to its ability to enhance fragrance properties and to impart a high effect to the products containing the fragrance compositions [0034] and to provide these products with a cool feeling effect (Abstract). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the isopulegol of Yamamoto in a household product that does not come directly into contact with skin as disclosed by Ishida et al., thereby arriving at the claimed invention.

Response to Arguments
12.	Applicant’s arguments, see p. 1-4, filed 9/20/2022, with respect to the 103 rejections over Ishida in view of Frankenbach hae been fully considered and are persuasive.  However, upon further consideration, and in light of the amendment, a new ground of rejection is made under 103 over Ishida and Yamamoto.


Conclusion
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763